DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Wu et al (US 2015/0238280).
In regard to claim 1, Wu discloses a method of treating or preventing temporomandibular joint dysfunction (par 225 discloses the treatment of TMD and TMJ) comprising: 

obtaining second bite scan data of the dentition of the patient with the patient's jaws in a natural bite configuration (par 78 discloses the scanning of an actual bite for input to be used to design the repositioning elements); 
and designing, based on the first and second bite scan data, a plurality of appliances configured to apply tooth-moving and jaw-moving forces to the patient's dentition so as to move the patient's dentition from the natural bite configuration to a final bite configuration corresponding to the target bite configuration through a sequence of incremental steps when the plurality of appliances are worn in succession (par 77-79 disclose the use of acquired patient data to design repositioning elements and dental appliances to move the upper and lower haw in accordance with the disclosure of the prior art, par 123 discloses a method of separating the upper and lower dentition and moving the full position at incremental distances using a plurality of dental appliances thus treating various orthodontic conditions, and par 167-169 disclose exemplary treatment plans which move the jaw in various stages over time periods using the dental appliances which are worn and succession, in summary the prior art discloses the use of scanned data to design and manufacture a plurality of dental appliances which are used in a sequential order in a treatment plan to take a bite configuration from an original configuration to a desired position) 
wherein: designing the plurality of appliances includes determining one or more gaps between upper teeth of the dentition and lower teeth of the dentition present during at least one of the incremental steps (par 123 discloses separating the occlusal surfaces of the upper and 
at least one of the plurality of appliances comprises one or more occlusal surface features positioned to fill the one or more gaps when the at least one of the plurality of appliances are worn by the patient (first repositioning jaw element 706-1, second stage 706-2 and a second repositioning element 708-1 and second stage 708-2 as disclosed in par 243 and figures 7A-D), and one or more of the plurality of appliances is designed to move at least a portion of the upper teeth of the dentition and at least a portion of the lower teeth of the dentition closer to one another, thereby narrowing at least part of the one or more gaps (par 235-240 and figures 7A-D, discloses the appliances being brought together in a forward and downward movement of the patients upper and lower jaw into a desired position).
In regard to claim 2, Wu further discloses wherein obtaining the first bite scan data comprises scanning the dentition of the patient in the target bite configuration (par 78 discloses scanning the patients mouth in an advanced position in which includes a forward position of the lower jaw relative to the upper jaw) and obtaining the second bite scan data comprises scanning the dentition of the patient in the natural bite configuration (par 78 discloses scanning the patients mouth in an advanced position in which includes a forward position of the lower jaw relative to the upper jaw).
In regard to claim 3, Wu further discloses comprising manufacturing the plurality of appliances (par 158 discloses the creation of the dental appliances via manufacturing).

In regard to claim 5, Wu further discloses placing at least one of the plurality of appliances on the dentition of the patient (par 169-170 disclose exemplary dental appliance treatments which place the dental appliance on the dentition of a patient). 
In regard to claim 6, Wu further discloses each of the plurality of appliances comprises a polymeric shell (par 49). 
In regard to claim 7, Wu further discloses each of the plurality of appliances comprises a first polymeric shell shaped to receive the upper teeth of the dentition (par 245 discloses the first shell 714) and a second polymeric shell shaped to receive the lower teeth of the dentition (par 238 discloses the second shell 716, where par 66 discloses the upper and lower jaw are fabricated via a polymeric shell).
In regard to claim 8, Wu further discloses the final bite configuration comprises a jaw position corresponding to the target bite configuration and wherein positions of one or more teeth of the final bite configuration are changed relative to the target bite configuration (par 123 discloses the repositioning of the teeth during the movement to the desired positioning, such as over-jetting, malocclusion, cross-bite or overbite).
In regard to claim 9, Wu further discloses the positions of the one or more teeth of the final bite configuration are changed to avoid one or more lower-to-upper teeth collisions present in the target bite configuration (par 123 discloses the correction/incremental movement of the jaw to the correct position, such as cross-bite correction). 
In regard to claim 10, Wu further discloses at least one of the plurality of appliances is a removable appliance (par 89 discloses the removal of the appliance).

In regard to claim 12, Wu further discloses the one or more gaps include one or more occlusal gaps (par 123 discloses separating the occlusal surfaces of the upper and lower teeth of the patient and incremental distancing using the dental appliance using the plurality of dental appliance into the desired position as seen in figures 7A-D).
In regard to claim 13, Wu further discloses each incremental step in the sequence of incremental steps comprises tooth contact paths for each of a plurality of teeth (par 123 discloses separating the occlusal surfaces of the upper and lower teeth of the patient and incremental distancing using the dental appliance using the plurality of dental appliance into the desired position), and wherein designing the plurality of appliances comprises optimizing the tooth contact paths for the incremental steps to avoid tooth collisions during the incremental steps (par 227 discloses that the movement of the upper and lower shell occlusal areas from open to closed using incremental movement as seen in figures 7A-D which results in a lack of collision of the tooth  ).
Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671.  The examiner can normally be reached on Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772